Filed 1/21/22
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION SEVEN


 RENEE VINES,                       B301000

         Plaintiff and Appellant,   (Los Angeles County
                                    Super. Ct. No. PC058046)
         v.

 O’REILLY AUTO
 ENTERPRISES, LLC,

         Defendant and
         Respondent.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Stephen P. Pfahler, Judge. Reversed and
remanded.
      Mayall Hurley, William J. Gorham III and Nicholas F.
Scardigli for Plaintiff and Appellant.
      Higgs Fletcher & Mack, John Morris, James M. Peterson,
Derek W. Paradis and Rachel M. Garrard for Defendant and
Respondent.
              _____________________________________
       Renee Vines sued his former employer O’Reilly Auto
Enterprises, LLC for violations of the Fair Employment and
Housing Act (FEHA) (Gov. Code, § 12900 et seq.), 1 alleging race-
and age-based discrimination, harassment and retaliation-related
claims. After a jury found in his favor and awarded damages on
his claims for retaliation and failure to prevent retaliation, Vines
moved for an award of $809,681.25 in attorney fees. The trial
court awarded only $129,540.44 in fees, based in part on its
determination the unsuccessful discrimination and harassment
claims were not sufficiently related or factually intertwined with
the successful retaliation claims. On appeal Vines contends that
determination was based on a legal error and the court thus
abused its discretion in reducing the fee award. We agree,
reverse the postjudgment fee order and remand for the court to
recalculate Vines’s fee award.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Vines’s Complaint
      On October 16, 2017 Vines filed a complaint against
O’Reilly alleging he was a 59-year-old Black man who had been
subjected during his employment with O’Reilly to discriminatory
treatment and harassment by his supervisor Tim Fonder and
others because of his age and race. For example, Fonder
allegedly created false and misleading reviews of Vines, yelled at
him and denied his requests for training given to younger, non-
Black employees. Although Vines repeatedly complained to
O’Reilly’s management regarding the harassment and
discrimination, O’Reilly took no remedial action. Instead, the

1     Statutory references are to this code unless otherwise
stated.




                                 2
company began an investigation by John Larotonda, a district
manager, that was pretextual and conducted to seek a reason for
terminating Vines’s employment. Larotonda recommended, and
O’Reilly approved, Vines’s termination in July 2017. Vines
alleged six causes of action: two for discrimination (race and
age); two for harassment (race and age); retaliation; and failure
to prevent discrimination, harassment and retaliation.
      2. O’Reilly’s Motion for Summary Judgment or, in the
         Alternative, Summary Adjudication
      On July 26, 2018 O’Reilly moved for summary judgment or,
in the alternative, summary adjudication as to each of Vines’s
claims. The trial court denied O’Reilly’s summary judgment
motion, finding triable issues of material facts existed—including
as to whether O’Reilly had been motivated by racial animus in
taking disciplinary action against Vines and retaliated against
Vines for his complaints—but granted summary adjudication of
Vines’s causes of action for age discrimination and age
harassment, finding Vines had failed to present any evidence his
age had anything to do with his termination or O’Reilly’s alleged
discrimination, harassment or retaliation.
      3. The Jury Trial
       The parties tried the remaining four causes of action before
a jury for two weeks in April and May 2019. For Vines’s
retaliation claim the jury was instructed, in part: “Mr. Vines
does not have to prove discrimination or harassment in order to
be protected from retaliation. If he reasonably believed that
O’Reilly’s conduct was unlawful he may prevail on a retaliation
claim even if he does not present, or prevail on, a separate claim
for discrimination or harassment.”




                                 3
       The jury returned its verdict on May 3, 2019, finding
against Vines on his race discrimination (disparate treatment)
and harassment claims: The jury found Vines’s race was not a
substantial motivating reason for O’Reilly’s discharge or other
adverse employment action and Vines was not subjected to
unwanted harassing conduct because of his race. Vines, however,
prevailed on his retaliation and failure to prevent retaliation
claims. For his retaliation claim, as reflected on the special
verdict form, the jury’s findings included that Vines had
“complain[ed] to a supervisor, human resources or the T.I.P.S.
Hotline of what he reasonably believed to be race discrimination,
race harassment, or unlawful retaliation.” 2 The jury awarded
Vines $70,200 in damages: $35,100 for economic loss and
$35,100 for noneconomic loss. Although the jury also found Vines
had proved by clear and convincing evidence that an officer,
director or managing agent of O’Reilly acting on O’Reilly’s behalf
engaged in unlawful retaliation with malice, oppression or fraud,
or that O’Reilly knew of that conduct and adopted or approved it
after it occurred, the jury in a subsequent phase of the trial
awarded Vines nothing as punitive damages. Judgment in
Vines’s favor was entered on July 2, 2019.
      4. Vines’s Motion for Attorney Fees and O’Reilly’s
         Opposition
      On July 16, 2019 Vines, pursuant to section 12965, moved
for an award of $809,681.25 in attorney fees—a lodestar of

2     Vines presented evidence at trial that O’Reilly provided a
means for its employees to report complaints by calling its
“T.I.P.S. Hotline,” and Vines testified he had made 17 calls to the
hotline or O’Reilly’s corporate headquarters in Springfield,
Missouri, as well as other complaints to O’Reilly.




                                 4
$647,745 with a 1.25 multiplier. Vines’s motion was supported
by multiple attorney declarations, attorney billing records and
other exhibits. One of his attorneys averred the matter included
multiple rounds of written discovery with more than 1,000
documents produced; more than 10 depositions in several states
and multiple cities; and the need to oppose a motion for summary
judgment and/or summary adjudication and prepare for a 10-day
jury trial. Vines argued a lodestar multiplier was justified
because of the difficulty of the case, including the large number of
Vines’s complaints to O’Reilly; the skills displayed by his
attorneys in overcoming that difficulty; and his attorneys’
acceptance of the matter on a contingency basis.
       Vines also argued a downward lodestar adjustment was not
warranted because the retaliation and failure to prevent
retaliation claims on which he prevailed were related to the
unsuccessful unlawful discrimination and harassment claims.
He further asserted he had obtained full, not limited, success, as
shown, among other factors, by the verdict form’s providing for a
single award of damages regardless of the number of FEHA
violations to be found by the jury.
       In its opposition to Vines’s attorney fee motion O’Reilly
contended Vines was not the prevailing party for purposes of an
award of attorney fees; but, even if he were, his fee request
should be denied altogether because the amount of fees he
requested was excessive given the nominal jury award and
Vines’s limited success: The jury had awarded Vines only
$70,200 even though in his closing argument he had sought more




                                 5
than $2.5 million in damages, 3 and Vines had prevailed on only
two of his six causes of action.
       O’Reilly argued in the alternative the fee amount should be
substantially reduced because a court has discretion to limit fees
for unsuccessful causes of action if they were not related to the
successful causes of action or the plaintiff did not obtain
substantial relief. O’Reilly asserted Vines’s FEHA claims were
not interrelated and, even if the trial court were to find
otherwise, Vines had obtained only limited success in the
litigation, not substantial relief or “excellent results,” for the
reasons O’Reilly had already stated in arguing for a denial of any
fees. Vines’s attorneys spent more than 75 percent of their time
on Vines’s race harassment and discrimination claims, O’Reilly
contended, and his attorneys should not be compensated for time
spent litigating the unsuccessful claims.
       O’Reilly also argued the court should make additional
reductions for certain unreasonable billing entries; the
unreasonable hourly rates of Vines’s attorneys; and Vines’s
unreasonable settlement stance. 4 O’Reilly further argued a


3     In support of O’Reilly’s argument that Vines sought more
than $2.5 million in damages, O’Reilly relied on Vines’s economic
expert’s testimony (as characterized by O’Reilly’s attorney Derek
Paradis) that Vines had suffered $253,417 in economic losses and
Vines’s counsel’s argument to the jury it should award emotional
distress damages equal to five to nine times Vines’s economic
damages.
4     O’Reilly in opposition to Vines’s fee motion provided a
history of the parties’ settlement offers. It argued the court
should exercise its discretion not to award fees incurred after
November 2018 when the parties’ attorneys agreed to discuss




                                 6
downward adjustment of the lodestar figure to 33 percent of the
requested amount should be applied in part because Vines had
prevailed only on one-third of his claims.
      5. The Hearing and Order on Vines’s Fee Motion
       The trial court heard argument on September 9, 2019.
Vines’s attorney told the court he had always thought of the
matter as primarily a retaliation case and the only reason the
discrimination and harassment claims had been included was
that the same evidence would have to be presented. He
explained, “We would have had to go into those factual predicate
evidence or the factual predicate that Mr. Vines had a reasonable
belief for his claims of harassment and discrimination such that
his complaints were protected conduct triggering a retaliation
claim”; “[W]e can envision a trial where we only have the
retaliation claim and we would still have had to present the same
evidence of the underlying discrimination/harassment facts . . . so
that we can show that he had a reasonable belief.”
       After taking the matter under submission, the trial court
issued its order later that same day awarding Vines $129,540.44
in attorney fees. The court, finding Vines was the prevailing
party because he had succeeded on his retaliation and failure to
prevent retaliation causes of action, determined it accordingly
had discretion to award Vines reasonable attorney fees. It also
found Vines’s fee request did not “appear unreasonably inflated”
and thus declined to deny Vines’s fee motion altogether.


with their clients a “possible” settlement of $200,000 and Vines’s
counsel later that month indicated the parties would not be able
to agree. Vines in his reply in support of the motion pointed out
O’Reilly never made a Code of Civil Procedure section 998 offer.




                                 7
       As for O’Reilly’s contention Vines could only recover on his
two successful retaliation-based claims, the court expressly
determined Vines had “won substantial relief and obtained
excellent results.” The court, however, stated it “finds that the
unsuccessful FEHA claims for discrimination and harassment
are not sufficiently related or factually intertwined with the
successful retaliation claims. As [O’Reilly] points out, any facts
related to [Vines] being retaliated against arose after [he]
complained about the discrimination and harassment conduct.”
Observing Vines sought fees for the entire lawsuit and finding
75 percent of attorney time was spent on the unsuccessful
discrimination and harassment claims, 5 the court ruled Vines
was not entitled to recover 75 percent of the fees for the entire
action.
       The court also agreed to reductions for certain fees O’Reilly
had argued were not reasonably incurred; reduced the hourly
rate for Vines’s attorney Nicholas Scardigli; rejected O’Reilly’s
argument that Vines should not recover any fees incurred after
O’Reilly’s reasonable settlement offers; 6 and declined to give an


5     In its order the trial court cited paragraph 6 of Paradis’s
declaration. In that declaration Paradis opined Vines’s counsel
spent more than 75 percent of his time on Vines’s race
harassment and discrimination claims. Paradis also averred
nearly all written discovery questions and questions in each
deposition by Vines’s counsel focused on the alleged race
harassment and discrimination and that “even at trial, this case
was all about race.”
6     The trial court stated that, despite Vines’s observation
O’Reilly had not made a Code of Civil Procedure section 998 offer,
a court had discretion to determine reasonably incurred fees




                                 8
upward or downward multiplier to the lodestar figure. Taking
Vines’s requested lodestar amount of $647,745, the court
subtracted $129,583.23, representing the amount of reductions
for specific fees not reasonably incurred and for Scardigli’s
decreased hourly rate, resulting in a subtotal of $518,161.77,
which the court then reduced by 75 percent to account for Vines’s
failure to recover on the unsuccessful claims. The court awarded
Vines a total attorney fee amount of $129,540.44.
                           DISCUSSION
      1. Governing Law and Standard of Review
      Section 12965 authorizes an award of attorney fees to the
prevailing party in an action under FEHA: “In civil actions
brought under this section, the court, in its discretion, may award
to the prevailing party . . . reasonable attorney[ ] fees and costs.” 7
Because fee awards to prevailing FEHA plaintiffs promote the
important public policy in favor of eliminating discrimination in



using the same principle even in the absence of an offer under
that statutory provision. Explaining it nevertheless declined to
exercise that discretion, the court stated it did not categorically
find all fees incurred after March 26, 2019—when O’Reilly had
made a settlement offer for $125,000 that Vines rejected several
days later—were unreasonably spent.
7     In 2019, when Vines moved for attorney fees, the quoted
statutory language was located in section 12965, former
subdivision (b). Section 12965 was later amended effective
January 1, 2020 with no change to that language. It was again
amended effective January 1, 2022 with no change to the
relevant language other than its relocation to new (current)
subdivision (c)(6). (See Stats. 2018, ch. 955, § 5; Stats. 2019,
ch. 709, § 2; Stats. 2021, ch. 278, § 7.)




                                  9
the workplace (Cummings v. Benco Building Services (1992)
11 Cal.App.4th 1383, 1386-1387), a “‘prevailing plaintiff “should
ordinarily recover an attorney’s fee unless special circumstances
would render such an award unjust.”’” (Steele v. Jensen
Instrument Co. (1997) 59 Cal.App.4th 326, 331; accord, Young v.
Exxon Mobil Corp. (2008) 168 Cal.App.4th 1467, 1474; see Chavez
v. City of Los Angeles (2010) 47 Cal.4th 970, 975, 984-985
(Chavez).) “‘A fee request that appears unreasonably inflated is a
special circumstance permitting the trial court to reduce the
award or deny one altogether.’” (Chavez, at p. 990.)
       “In order to calculate an attorney fee award under the
FEHA, courts generally use the well-established lodestar method.
The lodestar amount is simply the product of the number of hours
spent on the case, times an applicable hourly rate.” (Caldera v.
Department of Corrections & Rehabilitation (2020)
48 Cal.App.5th 601, 607; see, e.g., Taylor v. Nabors Drilling
USA, LP (2014) 222 Cal.App.4th 1228, 1249.) “‘The trial court
then has the discretion to increase or reduce the lodestar figure
by applying a positive or negative “‘multiplier’” based on a variety
of factors.’” (Taylor, at p. 1249; see Hensley v. Eckerhart (1983)
461 U.S. 424, 434 [103 S.Ct. 1933] (Hensley) [“[t]he product of
reasonable hours times a reasonable rate does not end the
inquiry”; other considerations remain that may lead a court “to
adjust the fee upward or downward, including the important
factor of the ‘results obtained’”].) 8

8     In interpreting and applying FEHA’s attorney fee
provisions, California courts have looked for guidance to federal
decisions involving federal antidiscrimination laws, including
federal laws for violation of civil rights. (See Chavez, supra,
47 Cal.4th at pp. 984-985, 989.)




                                10
       “California law, like federal law, considers the extent of a
plaintiff’s success a crucial factor in determining the amount of a
prevailing party’s attorney fees.” (Environmental Protection
Information Center v. Dept. of Forestry & Fire Prevention (2010)
190 Cal.App.4th 217, 238, citing Chavez, supra, 47 Cal.4th at
p. 989.) Where a prevailing plaintiff succeeded on only some
claims, the court should make a two-part inquiry: “First, did the
plaintiff fail to prevail on claims that were unrelated to the
claims on which he succeeded? Second, did the plaintiff achieve a
level of success that makes the hours reasonably expended a
satisfactory basis for making a fee award?” (Hensley, supra,
461 U.S. at p. 434; see Harman v. City and County of San
Francisco (2007) 158 Cal.App.4th 407, 413-418 & fn. 6 [discussing
the “two-step analysis dictated by Hensley” and explaining courts
have applied “the Hensley standards for determining appropriate
apportionment in the context of an attorney fee award to a
partially prevailing party” in FEHA cases]; cf. Environmental
Protection Information Center, at pp. 238-239 [in determining
availability of attorney fees, “California courts applying [Code of
Civil Procedure section] 1021.5 in cases of limited success have
adopted the approach set forth in Hensley,” which “establishes a
two-part inquiry”].) 9 If “a plaintiff . . . present[s] in one lawsuit
distinctly different claims for relief that are based on different
facts and legal theories,” “counsel’s work on one claim will be
unrelated to his work on another claim”; “these unrelated claims
[must] be treated as if they had been raised in separate lawsuits,

9     See Chavez, supra, 47 Cal.4th at page 985 (“‘[i]n deciding
whether to, and how to, award fees under [former] section 12965,
subdivision (b), courts will look to the rules set forth in cases
interpreting [Code of Civil Procedure] section 1021.5’”).




                                 11
and therefore no fee may be awarded for services on the
unsuccessful claim.” (Hensley, supra, 461 U.S. at pp. 434-435;
see Chavez, at p. 989 [“California law is consistent with federal
law” that, “[i]f a plaintiff has prevailed on some claims but not
others, fees are not awarded for time spent litigating claims
unrelated to the successful claims”].)
       If, in contrast, a lawsuit consists of related claims, the
attorney fee amount awarded for a plaintiff who has obtained
“substantial relief” should not be reduced merely for the reason
the plaintiff did not succeed on each contention raised. (Hensley,
supra, 461 U.S. at p. 440.) Nevertheless, even though fees are
not reduced simply because “a plaintiff prevails on only one of
several factually related and closely intertwined claims,” “‘a
reduced fee award is appropriate when a claimant achieves only
limited success.’” (Chavez, supra, 47 Cal.4th at p. 989;
see Hensley, at p. 436 [if “a plaintiff has achieved only partial or
limited success, the product of hours reasonably expended on the
litigation as a whole times a reasonable hourly rate may be an
excessive amount,” “even where the plaintiff’s claims were
interrelated, nonfrivolous, and raised in good faith”].) But
“[w]here a plaintiff has obtained excellent results, his attorney
should recover a fully compensatory fee.” (Hensley, at p. 435.)
       “[T]he ‘burden is on the party seeking attorney fees to prove
that the fees it seeks are reasonable.’” (Center for Biological
Diversity v. County of San Bernardino (2010) 188 Cal.App.4th
603, 615; accord, Gonzalez v. Santa Clara County Dept. of Social
Services (2017) 9 Cal.App.5th 162, 169.) However, “‘[i]n
challenging attorney fees as excessive because too many hours of
work are claimed, it is the burden of the challenging party to
point to the specific items challenged, with a sufficient argument




                                12
and citations to the evidence. General arguments that fees
claimed are excessive, duplicative, or unrelated do not suffice.’”
(Lunada Biomedical v. Nunez (2014) 230 Cal.App.4th 459, 488;
see Blum v. Stenson (1984) 465 U.S. 886, 891-892 & fn. 5
[104 S.Ct. 1541] (Blum) [declining, in a case involving attorney
fees in a federal civil rights action, on ground of forfeiture “to
consider petitioner’s further argument that the hours charged by
respondent’s counsel were unreasonable” where “petitioner failed
to submit to the District Court any evidence challenging the
accuracy and reasonableness of the hours charged” or “the facts
asserted in the affidavits submitted by respondent’s counsel”];
United States v. $28,000.00 in United States Currency (9th Cir.
2015) 802 F.3d 1100, 1105-1106 [relying in part on Blum in
stating the fee “applicant has an initial burden of production” to
“‘produce satisfactory evidence’ establishing the reasonableness
of the requested fee”; “[a]fter a court determines that a fee
application is supported with the requisite evidence of hours
worked and the market legal rate” and then the “reasonableness
of the fee sought,” “if the fee target [the party opposing the fee
request] does not dispute the market rate or hours reasonably
expended, and poses no other valid legal reason for denying the
fee request,” the court’s “inquiry should end after it determines
whether the applicant’s fee request is facially reasonable”]; Straw
v. Bowen (9th Cir. 1989) 866 F.2d 1167, 1169 [the Supreme Court
in Blum “places a rebuttal burden upon the party opposing the
fee request”].)
       We review an attorney fee award under FEHA for an abuse
of discretion. (See Caldera v. Department of Corrections &
Rehabilitation, supra, 48 Cal.App.5th at p. 606; Villanueva v.
City of Colton (2008) 160 Cal.App.4th 1188, 1200.) “However,




                                13
‘[t]he abuse of discretion standard is not a unified standard; the
deference it calls for varies according to the aspect of a trial
court’s ruling under review. The trial court’s findings of fact are
reviewed for substantial evidence, its conclusions of law are
reviewed de novo, and its application of the law to the facts is
reversible only if arbitrary and capricious.’” (Samsky v. State
Farm Mutual Automobile Ins. Co. (2019) 37 Cal.App.5th 517, 521;
accord, Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711-
712; see Soni v. Wellmike Enterprise Co. Ltd. (2014)
224 Cal.App.4th 1477, 1481; Carpenter & Zuckerman, LLP v.
Cohen (2011) 195 Cal.App.4th 373, 378.)
      2. The Trial Court’s Determination That Vines’s Claims
         Were Not Sufficiently Related or Factually Intertwined
         Was Based on Legal Error
      Vines asserts the trial court’s ruling his unsuccessful
discrimination and harassment claims were not sufficiently
related to or factually intertwined with his successful retaliation-
based claims was predicated on a legal error and the court thus
abused its discretion in reducing the amount awarded on this
ground. Specifically, he argues the trial court’s ruling was based
on a faulty temporal analysis that failed to recognize he had to
present evidence of the conduct underlying his discrimination
and harassment claims to prove the reasonableness of his belief
that such conduct was unlawful, as required to succeed on his
retaliation cause of action. 10


10    To support his argument the evidence for his
discrimination and harassment claims completely overlapped
with that for his retaliation claims, Vines noted O’Reilly in its
statement of undisputed facts in support of its motion for




                                 14
        “The retaliation provision of FEHA forbids an employer ‘to
discharge, expel, or otherwise discriminate against any person
because the person has opposed any practices forbidden under’
FEHA.” (Husman v. Toyota Motor Credit Corp. (2017)
12 Cal.App.5th 1168, 1192; see § 12940, subd. (h).) “[T]o
establish a prima facie case of retaliation under the FEHA, a
plaintiff must show (1) he or she engaged in a ‘protected activity,’
(2) the employer subjected the employee to an adverse
employment action, and (3) a causal link existed between the
protected activity and the employer’s action.” (Yanovitz v.
L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042.) “It is well
established that a retaliation claim may be brought by an
employee who has complained of or opposed conduct that the
employee reasonably believes to be discriminatory, even when a
court later determines the conduct was not actually prohibited by
the FEHA.” (Id. at p. 1043 [affirming the proposition, undisputed
by L’Oreal, “that an employee’s conduct may constitute protected
activity for purposes of the antiretaliation provision of the FEHA
. . . when the employee opposes conduct that the employee
reasonably and in good faith believes to be discriminatory”];
see Miller v. Department of Corrections (2005) 36 Cal.4th 446, 474
[“[a]n employee is protected against retaliation if the employee
reasonably and in good faith believed that what he or she was
opposing constituted unlawful employer conduct”]; Flait v. North
American Watch Corp. (1992) 3 Cal.App.4th 467, 477 [“the
fundamental question posed by this case is the reasonableness of
Flait’s belief that he was opposing unlawful harassment”].) “‘[A]

summary judgment or summary adjudication had identified the
same 117, and no other, facts as “undisputed material facts” to
prove its contention each of Vines’s causes of action lacked merit.




                                15
plaintiff must not only show that he subjectively (that is, in good
faith) believed that his employer was engaged in unlawful
employment practices, but also that his belief was objectively
reasonable in light of the facts and record presented.’” (Dinslage
v. City and County of San Francisco (2016) 5 Cal.App.5th 368,
381-382.)
       We agree the trial court abused its discretion in
determining Vines’s reasonable attorney fees. The trial court
stated it found the claims were not sufficiently related or
factually intertwined because “any facts related to [Vines] being
retaliated against arose after [he] complained about the
discrimination and harassment conduct.” That statement reflects
a legal error. Evidence of the facts regarding the alleged
underlying discriminatory and harassing conduct about which
Vines had complained was relevant to establish, for the
retaliation cause of action, the reasonableness of his belief that
conduct was unlawful. (See Lewis v. City of Benicia (2014) 224
Cal.App.4th 1519, 1535 [“[e]vidence of Hickman’s conduct was
probative as to whether Lewis engaged in protected activity,
because it was relevant to whether Lewis reasonably believed the
conduct he opposed was discriminatory”].) Indeed, as
Division Six of this court has observed, “‘“[E]mployment
discrimination cases, by their very nature, involve several causes
of action arising from the same set of facts.”’” (Taylor v. Nabors
Drilling USA, LP, supra, 222 Cal.App.4th at p. 1251.)
       O’Reilly argues the trial court’s exercise of discretion in
declining to award all of Vines’s requested attorney fees should
nonetheless be affirmed because O’Reilly had defeated Vines’s
age-based discrimination and harassment claims with its motion
for summary adjudication; Vines lost at trial on his race-based




                                16
discrimination and harassment claims; the jury awarded Vines
only $70,000 on his retaliation claims, which was only 3 percent
of the amount Vines had sought; and the jury declined to award
punitive damages. O’Reilly, however, ignores that the trial court
expressly ruled Vines had “won substantial relief and obtained
excellent results” and, aside from the reductions for specific fees
not reasonably incurred, had reduced the attorney fees amount
because it had found Vines’s claims were not sufficiently related
or factually intertwined. (See, e.g., Hanna v. Mercedes-Benz
USA, LLC (2019) 36 Cal.App.5th 493, 512 [“where, as here, the
court expressly states a legally erroneous ground for its ruling,
we cannot infer its exercise of discretion rested on a wholly
different basis”]; McKenzie v. Ford Motor Co. (2015)
238 Cal.App.4th 695, 705 [“[w]hen the court states its reasons
explicitly [for reducing the fees requested], we cannot infer its
exercise of discretion rested on a wholly different basis”].)
       O’Reilly asserts the trial court’s determination Vines’s
unsuccessful claims were not closely related to his successful
claims was a factual finding supported by substantial evidence.
It contends Vines’s discrimination and harassment claims
involved different facts—including different actors, locations,
documents and motives—from his retaliation claims. O’Reilly
argues the age-based claims had no relationship to the retaliation
claims tried to the jury. For Vines’s race-based claims, it asserts
the alleged discrimination and harassment involved the conduct
and comments of Fonder and certain of Vines’s coworkers on-site
at O’Reilly’s Santa Clarita store, while Vines’s retaliation claims
involved the conduct of O’Reilly’s management personnel,
including Larotonda, none of whom participated in any
underlying discrimination or harassment and whose sole




                                17
involvement was in reviewing off-site Vines’s personnel file to
determine whether termination of Vines’s employment complied
with O’Reilly’s policies.
       The trial court’s stated reason for its ruling regarding the
insufficient relatedness of the claims, however, was not on the
ground the age-based claims had no relationship to the
retaliation-based claims. And the determination whether any
facts related to Vines’s retaliation claim arose after he had
complained about the discriminatory and harassing conduct,
which was the basis for the court’s ruling Vines’s claims were not
factually intertwined, entailed a legal conclusion: Whether
evidence supports one claim but not another is not a historical
fact. Because, as discussed, evidence of the facts regarding the
conduct about which Vines complained was probative as to
whether he reasonably believed it constituted unlawful
discrimination and harassment, the court erred in determining
any facts related to the retaliation claim arose after he had
complained about that conduct.
       O’Reilly’s reliance on Chavez, supra, 47 Cal.4th 970 to
argue otherwise is misguided. In Chavez the Supreme Court held
that Code of Civil Procedure section 1033, subdivision (a), which
“grants the trial court discretion to deny costs to a plaintiff who
recovers damages that could have been recovered in a limited
civil case,” applies to actions brought under FEHA. (Chavez, at
p. 989.) After determining the court of appeal had erred in
concluding otherwise to reverse the trial court’s denial of a
prevailing plaintiff’s motion for attorney fees in a FEHA action,
the Supreme Court next considered whether the trial court had
abused its discretion in denying attorney fees to the plaintiff. In
concluding there had been no abuse of discretion, the Court




                                18
stated, “[T]he extent of plaintiff’s success was modest at best.”
(Id. at pp. 989-990.)
       The Chavez Court explained its determination the plaintiff
had achieved, at best, only modest success: The plaintiff had
sought attorney fees for 1,851.43 total attorney hours during a
period in which plaintiff’s attorney had brought and litigated
two state court actions and one federal court action, including an
appeal to the Ninth Circuit; plaintiff had asserted in those
actions claims of employment discrimination, harassment and
retaliation in violation of FEHA, as well as civil rights violations
under sections 1983 and 1988 of title 42 of the United States
Code, nuisance, trespass, inverse condemnation, invasion of
privacy and loss of consortium; the plaintiff, who had been hired
as a police officer, had based his claims on several employment
actions, including a five-day suspension for an April 14, 1999
incident at a laundromat, his assignment to administrative
duties after an extended stress leave, remarks of supervisors and
coworkers, alleged helicopter flights over his house, and the
temporary rescission of an order granting his request for a
transfer; and (as indicated by the jury’s special verdicts) the only
claim on which the plaintiff recovered damages was his
retaliation claim predicated on the temporary rescission of the
transfer order. (See Chavez, supra, 47 Cal.4th at pp. 977-980,
990.)
       After noting the plaintiff did not contend his success on the
single FEHA retaliation claim had any broad public impact or
resulted in significant benefit to others, the Chavez Court stated,
“Because this single successful claim apparently was not closely
related to or factually intertwined with plaintiff’s many
unsuccessful claims, the trial court reasonably could and




                                 19
presumably did conclude that plaintiff was not entitled to
attorney fees for time spent litigating those unsuccessful claims.”
(Chavez, supra, 47 Cal.4th at p. 990.) O’Reilly relies on that
statement to argue that the Court rejected the proposition FEHA
retaliation claims are, by necessity, intertwined with the
underlying discrimination claims. But the Chavez Court did not
specifically address that proposition (nor does the opinion
indicate the parties even raised it as an issue on appeal), as
indicated, for example, by the Court’s use of the term
“apparently” when referring to the lack of relatedness of the
plaintiff’s multiple claims, which included many non-FEHA
claims. (See, e.g., California Building Industry Assn. v. State
Water Resources Bd. (2018) 4 Cal.5th 1032, 1043 [“[i]t is
axiomatic that cases are not authority for propositions that are
not considered”].) More to the point, our reversal of the trial
court’s order in this case is not based on a determination that
retaliation claims in all circumstances must be found to be closely
intertwined with the underlying discrimination claims for
purposes of assessing reasonableness of attorney fees. Rather,
the trial court’s error here was basing its finding on an incorrect
determination any facts related to Vines’s retaliation claim arose
after he had complained about the unlawful conduct.
       O’Reilly’s contention it had never disputed that Vines
believed O’Reilly discriminated against him misapprehends the
import of Vines’s burden of proof at trial. Vines had to prove his
beliefs were reasonable, which O’Reilly did contest, for his
complaints to qualify as protected activity required for a FEHA
retaliation claim. As Vines points out, O’Reilly’s counsel in his
closing argument reviewed the questions on the verdict form and
told the jury, “Now, let me talk about this third claim for




                                20
retaliation. . . . First question, ‘Did Mr. Vines complain to a
supervisor, human resources or the T.I.P.S. Hotline of what he
reasonably believed to be race discrimination, race harassment,
or unlawful retaliation?’ The answer to that is no. The closest he
came was his conclusory statement . . . back in 2016 when he
said, ‘Hey, they’re being disrespectful to me. It must be because
I’m Black.’ But when he was asked for specifics to support that,
he didn’t have any. And even as we’ve gone on here today, there
isn’t any.”
       Similarly, in its trial brief O’Reilly argued, although Vines
may prevail on a retaliation claim if he reasonably believed
O’Reilly’s conduct was unlawful, “a false report of discrimination
or harassment may lawfully be a basis for discipline and may not
be considered as protected activity necessary to support a
retaliation cause of action.” Perhaps most importantly, in that
same trial brief O’Reilly stated the parties had not stipulated to
any of the ultimate facts or issues in the case; and it listed only
three “ultimate facts” to which it would stipulate: (1) that
O’Reilly was an employer; (2) that Vines was an employee of
O’Reilly; and (3) that O’Reilly discharged Vines. Thus, even if
O’Reilly had not expressly challenged the reasonableness of
Vines’s belief the conduct of which he complained was
discriminatory or otherwise unlawful, because O’Reilly did not
stipulate to that fact, Vines had to present evidence proving the
reasonableness of that belief to succeed on his retaliation cause of
action, such as evidence Fonder spoke to White males differently
than to Vines (whom, according to Vines’s testimony, Fonder
“talked down to . . . like an animal”) and mistreated other Black
employees and witness testimony of an incident in which four
O’Reilly store managers, wearing white pillowcases over their




                                 21
heads, had knocked on a Black O’Reilly manager’s hotel room
door.
      In sum, the trial court erred in reducing by 75 percent the
$518,161.77 subtotal (which, as discussed, represented Vines’s
requested lodestar amount after reductions for specific billing
entries) based on its conclusion that Vines’s unsuccessful
discrimination and harassment claims were not sufficiently
related to or factually intertwined with his successful retaliation-
based claims.
      3. Vines Forfeited His Challenge to the Trial Court’s
         Reductions for Specific Billing Entries
       Vines contends the trial court also abused its discretion in
reducing fees for specific billing entries that O’Reilly had
contended were unreasonable, such as reducing by two-thirds the
amount of fees for the depositions of three witnesses in Missouri,
not awarding certain fees for attorney travel, reducing Scardigli’s
hourly rate (from $525 to $425), reducing the hourly rate for fees
for certain “lower-level” work and not awarding fees for
participation in an Employment Development Department
hearing. By asserting in his opening appellate brief in a wholly
conclusory manner, without citation to any legal authority, that
each of the reductions should be remanded for recalculation
because the trial court’s decision to reduce fees for those entries
was “tainted” by its decision not to award fees for his harassment
and discrimination claims, Vines forfeited his challenge to those
reductions. (Golden Door Properties, LLC v. Superior Court
(2020) 53 Cal.App.5th 733, 786 [“issues not addressed as error in
a party’s opening brief with legal analysis and citation to
authority are forfeited”]; Benach v. County of Los Angeles (2007)
149 Cal.App.4th 836, 852 [“[a]n appellant must provide an




                                 22
argument and legal authority to support his contentions”;
“[w]hen an appellant fails to raise a point, or asserts it but fails to
support it with reasoned argument and citations to authority, we
treat the point as waived”]; see Reyes v. Kosha (1998)
65 Cal.App.4th 451, 466, fn. 6 [appellate court’s review limited to
issues that have been adequately raised and supported in
appellant’s brief].) Although in his reply brief Vines asserts the
trial court’s reason for reducing Scardigli’s hourly rate—Scardigli
requested the same hourly rate as attorneys with 20 more years
of employment litigation experience—was insufficient to warrant
the reduction, this additional argument was made too late to be
considered. (See, e.g., McCann v. City of San Diego (2021)
70 Cal.App.5th 51, 82, fn. 17 [“we need not address claims not
properly addressed in the opening brief”]; In re Marriage of
LaMoure (2011) 198 Cal.App.4th 807, 817 [appellant forfeited
argument mentioned in reply brief but not raised in opening
brief]; Christoff v. Union Pacific Railroad Co. (2005)
134 Cal.App.4th 118, 125 [“an appellant’s failure to discuss an
issue in its opening brief forfeits the issue on appeal”].) Because
Vines forfeited the issue, the trial court’s reductions (to Vines’s
requested lodestar amount of $647,745) in the amount of
$129,583.23 for specific billing entries—which were subtracted
before the court applied the erroneous additional 75 percent
reduction—remain undisturbed on remand.




                                  23
                        DISPOSITION
      The postjudgment order awarding attorney fees is reversed,
and the cause remanded for further proceedings not inconsistent
with this opinion. Vines is to recover his costs on appeal.




                                    PERLUSS, P. J.


     We concur:



           SEGAL, J.



           FEUER, J.




                               24